Citation Nr: 0812266	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  07-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for bilateral 
hearing loss and assigned a 0 percent rating, effective March 
19, 2004.  The veteran perfected an appeal as to the 
disability rating assigned.

Thereafter, the veteran's file was transferred to the RO in 
Chicago, Illinois.

The veteran testified at a hearing before a Hearing Officer 
at the Chicago RO in October 2006.  A transcript of that 
hearing is associated with the claims file.

In January 2008, the veteran's representative, on the 
veteran's behalf, submitted a waiver of initial RO 
consideration for all additional evidence submitted after the 
issuance of the May 2007 Statement of the Case.  See 38 
C.F.R. § 20.1304 (2007); see also VA Form 646 dated January 
25, 2008.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing is associated with the claims file.

In April 2008, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).

For reasons explained below, this appeal is REMANDED to the 
Chicago RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required.




REMAND

At his RO hearing in October 2006, the veteran requested a 
new VA audiological examination, as a follow-up to his May 
2004 VA audiological examination.  See RO Hearing Transcript 
at page 2.

In May 2007, the veteran reported to his VA audiological 
examination at the Jefferson Barracks Division of the VA 
Medical Center in St. Louis, Missouri.  According to the 
examination report, testing was terminated due to poor 
reliability of results.

At his Travel Board hearing in March 2008, the veteran and 
his representative testified that, in their opinion, the May 
2007 VA audiological examination was invalid and inadequate 
because the VA examiner had a "bad attitude" and failed to 
explain the examination instructions to the veteran.  See 
Travel Board Hearing Transcript at pages 4-6.  The veteran 
requested a new VA audiological examination with a new VA 
examiner at the John Cochran Division of the St. Louis VA 
Medical Center.  See id. at page 5.

Accordingly, this case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination at the John 
Cochran Division of the St. Louis VA 
Medical Center, in order to determine 
the current severity of his bilateral 
hearing loss.  The VA examiner is asked 
to provide results in a numeric format 
for each of the following frequencies: 
1000, 2000, 3000, and 4000 Hertz.  The 
examiner is also asked to provide an 
average of the above frequencies for 
each ear and indicate speech 
recognition scores for each ear using 
the Maryland CNC Test.

2.  Then, readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If the claim is not 
granted to the veteran's satisfaction, 
then send him and his representative a 
Supplemental Statement of the Case and 
give them time to respond to it.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


